DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is a response to the amendment filed on 3/4/2021.
Claims 1-20 are pending.  Claims 1, 10 and 17 are independent claims.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Arguments
Applicants’ arguments to independent claims 1, 19 and 20 have been fully considered, but are moot because the claims were newly added by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1 and 25, and their dependent claims has changed. However, Examiner asserts that the newly added feature was taught by newly found prior art. See the rejection presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar (USPGPUB 2017/0132300; hereinafter Sekar) in view of Kothandaraman et al. (USPGPUB 2020/0019822; hereinafter Kothandaraman), further in view of Antonini et al. (USPGPUB 2018/0005159; hereinafter Antonini) and Coates (USPGPUB 2016/0147380; hereinafter Coates).

As to independent claim 1, Sekar discloses a system for defining and visualizing key performance metrics, the system comprising:
a memory [Fig. 1, Para 0039 - memory 60];
at least one processor communicatively coupled to the memory [Fig. 1, Para 0039 - memory 60]; 
a set of data sources associated with at least one data storage device [Fig. 1, Para 0039 - a database 20 receiving a plurality of raw data 310 from the plurality of raw data source files 10]; 
a user interface device [Fig. 1, Para 0039 - The first user 200 through a computer with display 210 can define the rules in the extract-transform-load module 100] for receiving database credentials associated with connecting to the set of data sources [Fig. 1, Para 0039 - assigning a plurality of attributes to the plurality of raw data 310, wherein the database 20 further comprises a layout details table 330, a layout definition table 320, and at least one raw data master file (hereinafter, RDMF) 340] ;
an onboarding component, implemented on the at least one processor, connecting to the set of data sources using connection data via a network, the connection data comprising the database credentials [Fig. 1, Para 0039 - at least one network 30 capable of transmitting the plurality of raw data 310 from the plurality of raw data source files 10 to a process device 40; Para 0044 - Layout Definition table 320 comprises Input Data Scheduler/Monitor, Input Data Error Reporting and Alerts, Data Extraction Rules Engine and User-defined Events processor, to gather information related to Layout Definition table 320];
[Para 0039 - an extract-transform-load module 100 in the memory 60 of the process device 40, which extracts, transforms, and loads the plurality of raw data 310 into the database 20 in accordance with the set of instructions in the extract-transform-load module 100; (e) a business logic module 110 in the memory 60 of the process device 40, which comprises a plurality of metrics catalog 112 and a plurality of business intelligent plug-in blocks (hereinafter referred to as BI plug-in blocks) 114 to retrieve, filter, aggregate, convert, and display a plurality of data 350 stored in the RDMF 340; Para 0073];
a key performance indicator (KPI) creation component, implemented on the at least one processor, automatically defines at least one KPI based on analysis of the extracted data and a set of user-provided attribute operators for KPI creation [Para 0074 - the plurality of stored data retrieved by process device in accordance with the BI plug-in blocks and the metrics catalog will be further computed or aggregated according to the predefined rules in the BI plug-in blocks and metrics. Such predefined rules could be, but not limited to, the metrics catalog limit set conditions, Red/Yellow/Green alerts for outliers; Para 0075 -the act 530 is called the Master KPI definition process];
a visualization component, implemented on the at least one processor, creates a set of visualizations representing data associated with the at least one KPI [Para 0076 - generating, by the process device, a set of graphical presentations of the plurality of processed data consisting of charts, graphs, reports, and tables, and a combination thereof; the one embodiment of the BI plug-in blocks may be programmed to transfer the plurality of processed data in the act 540 further into XML/JSON strings, and passed on to external graphing software to build and pass back the graphical presentation for timeline trends, multi-attribute time series, pie charts, bar charts, metric list, area charts, image/plug-in, single metric fact, stacked bar charts, pivot chart, value based grid, time-value based grid, time-time based grid, plain comment, and even plain table lists of metrics etc.]; and
an output device outputs at least one visualization in the set of visualizations to at least one user, wherein the at least one visualization provides a graphical representation of a quantifiable measurement gauging performance based on the at least one KPI [Para 0077 - At act 550, providing the set of graphical presentations on a display device, examples from the embodiments of the set of graphical presentations as shown on FIG. 11 and FIG. 12 will be displayed on a display device].
Sekar does not appear to teach:
a metric definition component, implemented on the at least one processor, validates  the created KPIs using a subset of the extracted data;
However, Kothandaraman teaches in the same field of endeavor [Abs - An AI-based process monitoring system access a plurality of data sources having different data formats to collect and analyze KPI data and shortlist KPIs that are to be used for determining the impact of automation of an automated process or sub-process. Information regarding an automated process is received and KPIs associated with the process and sub-processes of the process are identified. The identified KPIs are put through an approval process and the approved KPIs are presented to a user for selection]:
[Para 0041 - At 406, the KPIs are identified from the data gathered at 404 by the data extractor 102 using, for example, the Natural Language Processor 120. The KPIs thus identified are put through an approval process for validation at 408] using a subset of the extracted data [Para 0045 - the training data 250 can include labeled data which enables supervised learning. The training data is employed at 608 to train the model. The model can include one of the selected classification models 242, 244 or the ranking model 262 or a model employed for the evaluations of the KPIs. The accuracy of the trained model is evaluated or scored with the testing dataset at 610; Para 0035 - The training data 250 can include labeled historical data related to KPIs that were found usable and un-usable for the particular combination and sub-combination of organization, domain, process and sub-process – Examiner notes that Kothandaraman’s system teaches a AI training data, which is part of extracted historical data, is used to validate/approve the identified KPIs];
It would have been obvious to one of ordinary skill in art, having the teachings of Sekar and Kothandaraman at the time of filing, to modify a system for integrated performance measurement environment taught by Sekar to include the concept of evaluation impact of process automation on KPIs taught by Kothandaraman to select those KPIs that are most accurate in determining the impact of automation on the automated process.
One of the ordinary skill in the art wanted to be motivated to include the concept of evaluation impact of process automation on KPIs taught by Kothandaraman to select those KPIs that are most accurate in determining the impact of automation on the automated process.
Sekar and Kothandaraman do not appear to teach:

However, Antonini teaches in the same field of endeavor:
an export component, implemented on the at least one processor, exports at least one KPI to a destination data source [Para 0038 - the options tool 414 can include an export option. In some examples, the export option can be selected to export the KPI data and/or generated performance data to a different program or system. For example, the export option can be selected to export KPI data and/or generated performance data to a spreadsheet program];
It would have been obvious to one of ordinary skill in art, having the teachings of Sekar, Kothandaraman and Antonini at the time of filing, to modify a system for integrated performance measurement environment taught by Sekar and evaluation impact of process automation on KPIs taught by Kothandaraman to include the concept of airside performance analysis taught by Antonini to obtain exporting option to share at least one KPI to a destination data source.
One of the ordinary skill in the art wanted to be motivated to include the concept of airside performance analysis taught by Antonini to obtain exporting option to share at least one KPI to a destination data source.
Sekar, Kothandaraman and Antonini do not appear to teach:
a graphical user interface implemented on the at least one processor configured to enable a user to drag-and-drop the user-provided attribute operators for creation of the at 
However, Coates teaches in the same field of endeavor:
a graphical user interface implemented on the at least one processor configured to enable a user to drag-and-drop the user-provided attribute operators for creation of the at least one KPI [Coates, Para 0178 - GUI 1500 can facilitate user input for selecting an entity definition from the availability list 1504 and dragging the selected entity definition to a selected list 1512 to indicate that the entity for the selected entity definition is associated with service of the service definition. For example, entity definition 1514 (e.g., webserver01.splunk.com) can be selected and dragged to the selected list 1512], wherein the user-provided attribute operators are identified by a user-provided key word [Coates, Para 0132 - The KPI module 240 can receive input specifying the search processing language for the search query defining the KPI. The input can include a search string defining the search query and/or selection of a data model to define the search query; Para 0182 - the computing machine receives input (e.g., user input) of a name for a KPI to monitor a service or an aspect of the service. For example, a user may wish to monitor the service's response time for requests, and the name of the KPI may be "Request Response Time."; Para 0183 - the computing machine creates a search query to produce a value indicative of how the service or the aspect of the service is performing. For example, the value can indicate how the aspect (e.g., CPU usage, memory usage, request response time) is performing at point in time or during a period of time. Some implementations for creating a search query are discussed in greater detail below in conjunction with FIG. 20. In one implementation, the computing machine receives input (e.g., user input), via a graphical interface, of search processing language defining the search query];
It would have been obvious to one of ordinary skill in art, having the teachings of Sekar, Kothandaraman, Antonini and Coates at the time of filing, to modify a system for integrated performance measurement environment taught by Sekar and evaluation impact of process automation on KPIs taught by Kothandaraman and airside performance analysis taught by Antonini to include the concept of mapping key performance indicators derived from machine data to dashboard templates taught by Coates to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment [Coates, Para 0097].
One of the ordinary skill in the art wanted to be motivated to include the concept of mapping key performance indicators derived from machine data to dashboard templates taught by Coates to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment [Coates, Para 0097].

As to dependent claim 2, Sekar, Kothandaraman, Antonini and Coates teach the system of claim 1. 
Sekar further teaches: further comprising:
a set of tables within a database associated with at least one data source in the set of data sources [Para 0043 - FIG. 3 illustrates an example of the Layout Definition table 320. It may comprise the data 324 from sales data 310 (FIG. 2a), warehouse data 312 (FIG. 2b)], wherein the onboarding component imports the set of tables via the database credentials [Para 0044 - Layout Definition table 320 comprises Input Data Scheduler/Monitor, Input Data Error Reporting and Alerts, Data Extraction Rules Engine and User-defined Events processor, to gather information related to Layout Definition table 320].
 
As to dependent claim 4, Sekar, Kothandaraman, Antonini and Coates teach the system of claim 1. 
Sekar further teaches: further comprising:
an upload component, implemented on the at least one processor, uploads data structure during onboarding [Para 0039 - an extract-transform-load module 100 in the memory 60 of the process device 40, which extracts, transforms, and loads the plurality of raw data 310 into the database 20 in accordance with the set of instructions in the extract-transform-load module 100].

As to dependent claim 5, Sekar, Kothandaraman, Antonini and Coates teach the system of claim 1. 
Sekar further teaches: further comprising:
a graphical user interface implemented on the at least one processor that provides a drag-and-drop option enabling a user to drag-and-drop entities and attributes required for visualizing a selected KPI [Para 0011 - business intelligent (BI) tools can create "BI charts" that can be dragged and dropped into dashboards by developers].

As to dependent claim 7, Sekar, Kothandaraman, Antonini and Coates teach the system of claim 1. 
Sekar further teaches: wherein the metric definition component automatically identifies rollup columns associated with at least one data table required for at least one structured query language (SQL) query associated with identifying the at least one KPI [Para 0071 - the process device receives parameters in Business Intelligent plug-in blocks as the "where" clause in a dynamic Structured Query Language (SQL) statement].  

As to dependent claim 8, Sekar, Kothandaraman, Antonini and Coates teach the system of claim 1. 
Sekar further teaches: the set of data sources including at least one list of tables, dimensions or fact tables, wherein the set of data sources are uploaded to a database for analysis during creation of a set of KPIs [Fig. 1, Para 0039].  

As to dependent claim 9, Sekar, Kothandaraman, Antonini and Coates teach the system of claim 1. 
Sekar further teaches: a portal page, implemented on the user interface device, wherein the portal page provides a set of GUI options for self-service creation of KPIs by the at least one user via the metric definition component [Para 0041].  

As to independent claim 17, Sekar discloses one or more non-transitory computer storage devices, having computer-executable instructions for defining and visualizing key 
uploading a dynamic set of data sources including at least one of a list of tables, dimensions, or fact tables, wherein the dynamic set of data sources are uploaded to a database for analysis during creation of a set of KPIs [Para 0039 - an extract-transform-load module 100 in the memory 60 of the process device 40, which extracts, transforms, and loads the plurality of raw data 310 into the database 20 in accordance with the set of instructions in the extract-transform-load module 100; Para 0048 - FIG. 5. illustrates an example of the RDMF 340 containing all denormalized data 344 from first raw data source 310 and the denormalized data 346 from the second raw data source 312 and the attributes 342 associated with the data. The denormalized table RDMF 330, fully retains the originality of the data that came from the plurality of raw data sources 310];
extracting a set of data structures associated with the dynamic set of data sources [Para 0039 - an extract-transform-load module 100 in the memory 60 of the process device 40, which extracts, transforms, and loads the plurality of raw data 310 into the database 20 in accordance with the set of instructions in the extract-transform-load module 100; (e) a business logic module 110 in the memory 60 of the process device 40, which comprises a plurality of metrics catalog 112 and a plurality of business intelligent plug-in blocks (hereinafter referred to as BI plug-in blocks) 114 to retrieve, filter, aggregate, convert, and display a plurality of data 350 stored in the RDMF 340; Para 0073]; 
analyzing an extracted set of data structures and a set of predefined performance metrics [Para 0074 - processing the plurality of stored data into a plurality of processed data, by the process device, in accordance with the at least one condition defined in the at least one business intelligent plug-in block, wherein the at least one condition to process the plurality of stored data consisting of filtering, cutting out, combining the plurality of attributes of the plurality of stored data, aggregating, computing, time period, and a combination thereof]; 
defining the set of KPIs based on the analysis of data associated with the extracted set of data structures [Para 0074 - the plurality of stored data retrieved by process device in accordance with the BI plug-in blocks and the metrics catalog will be further computed or aggregated according to the predefined rules in the BI plug-in blocks and metrics. Such predefined rules could be, but not limited to, the metrics catalog limit set conditions, Red/Yellow/Green alerts for outliers; Para 0075 -the act 530 is called the Master KPI definition process]; and
Sekar does not appear to teach:
validating, by the metric definition component, the set of KPIs using a subset of the extracted set of data structures;
However, Kothandaraman teaches in the same field of endeavor [Abs - An AI-based process monitoring system access a plurality of data sources having different data formats to collect and analyze KPI data and shortlist KPIs that are to be used for determining the impact of automation of an automated process or sub-process. Information regarding an automated process is received and KPIs associated with the process and sub-processes of the process are identified. The identified KPIs are put through an approval process and the approved KPIs are presented to a user for selection]:
[Para 0041 - At 406, the KPIs are identified from the data gathered at 404 by the data extractor 102 using, for example, the Natural Language Processor 120. The KPIs thus identified are put through an approval process for validation at 408] using a subset of the extracted set of data structures [Para 0045 - the training data 250 can include labeled data which enables supervised learning. The training data is employed at 608 to train the model. The model can include one of the selected classification models 242, 244 or the ranking model 262 or a model employed for the evaluations of the KPIs. The accuracy of the trained model is evaluated or scored with the testing dataset at 610; Para 0035 - The training data 250 can include labeled historical data related to KPIs that were found usable and un-usable for the particular combination and sub-combination of organization, domain, process and sub-process – Examiner notes that Kothandaraman’s system teaches a AI training data, which is part of extracted historical data, is used to validate/approve the identified KPIs];
It would have been obvious to one of ordinary skill in art, having the teachings of Sekar and Kothandaraman at the time of filing, to modify a system for integrated performance measurement environment taught by Sekar to include the concept of evaluation impact of process automation on KPIs taught by Kothandaraman to select those KPIs that are most accurate in determining the impact of automation on the automated process.
One of the ordinary skill in the art wanted to be motivated to include the concept of evaluation impact of process automation on KPIs taught by Kothandaraman to select those KPIs that are most accurate in determining the impact of automation on the automated process.
Sekar and Kothandaraman do not appear to teach:

However, Antonini teaches in the same field of endeavor:
exporting the set of KPIs and data associated with the set of KPIs to at least one destination database [Para 0038 - the options tool 414 can include an export option. In some examples, the export option can be selected to export the KPI data and/or generated performance data to a different program or system. For example, the export option can be selected to export KPI data and/or generated performance data to a spreadsheet program];
It would have been obvious to one of ordinary skill in art, having the teachings of Sekar, Kothandaraman and Antonini at the time of filing, to modify a system for integrated performance measurement environment taught by Sekar and evaluation impact of process automation on KPIs taught by Kothandaraman to include the concept of airside performance analysis taught by Antonini to obtain exporting option to share at least one KPI to a destination data source.
One of the ordinary skill in the art wanted to be motivated to include the concept of airside performance analysis taught by Antonini to obtain exporting option to share at least one KPI to a destination data source.
Sekar, Kothandaraman and Antonini do not appear to teach:
creating, via a graphical user interface, the set of KPIs, wherein the graphical user interface enables a user to drag-and-drop the user-provided attribute operators for creation of the at least one KPI, wherein the user-provided attribute operators are identified by a user-provided key word;

creating, via a graphical user interface, the set of KPIs, wherein the graphical user interface enables a user to drag-and-drop the user-provided attribute operators for creation of the at least one KPI [Coates, Para 0178 - GUI 1500 can facilitate user input for selecting an entity definition from the availability list 1504 and dragging the selected entity definition to a selected list 1512 to indicate that the entity for the selected entity definition is associated with service of the service definition. For example, entity definition 1514 (e.g., webserver01.splunk.com) can be selected and dragged to the selected list 1512], wherein the user-provided attribute operators are identified by a user-provided key word [Coates, Para 0132 - The KPI module 240 can receive input specifying the search processing language for the search query defining the KPI. The input can include a search string defining the search query and/or selection of a data model to define the search query; Para 0182 - the computing machine receives input (e.g., user input) of a name for a KPI to monitor a service or an aspect of the service. For example, a user may wish to monitor the service's response time for requests, and the name of the KPI may be "Request Response Time."; Para 0183 - the computing machine creates a search query to produce a value indicative of how the service or the aspect of the service is performing. For example, the value can indicate how the aspect (e.g., CPU usage, memory usage, request response time) is performing at point in time or during a period of time. Some implementations for creating a search query are discussed in greater detail below in conjunction with FIG. 20. In one implementation, the computing machine receives input (e.g., user input), via a graphical interface, of search processing language defining the search query];
[Coates, Para 0097].
One of the ordinary skill in the art wanted to be motivated to include the concept of mapping key performance indicators derived from machine data to dashboard templates taught by Coates to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment [Coates, Para 0097].

As to dependent claim 18, Sekar, Kothandaraman, Antonini and Coates teach the one or more non-transitory computer storage devices of claim 17.
Sekar further teaches: wherein the metric definition component, when further executed by a computer, cause the computer to perform operations comprising:
creating a set of visualizations representing data associated with at least one KPI [Para 0076 - generating, by the process device, a set of graphical presentations of the plurality of processed data consisting of charts, graphs, reports, and tables, and a combination thereof; the one embodiment of the BI plug-in blocks may be programmed to transfer the plurality of processed data in the act 540 further into XML/JSON strings, and passed on to external graphing software to build and pass back the graphical presentation for timeline trends, multi-attribute time series, pie charts, bar charts, metric list, area charts, image/plug-in, single metric fact, stacked bar charts, pivot chart, value based grid, time-value based grid, time-time based grid, plain comment, and even plain table lists of metrics etc.], wherein the set of visualizations provide a graphical representation of a quantifiable measurement gauging performance based on the at least one KPI in the set of KPIs [Para 0077 - At act 550, providing the set of graphical presentations on a display device, examples from the embodiments of the set of graphical presentations as shown on FIG. 11 and FIG. 12 will be displayed on a display device].
 
As to dependent claim 19, Sekar, Kothandaraman, Antonini and Coates teach the one or more computer storage devices of claim 17.
Sekar further teaches: wherein the metric definition component, when further executed by a computer, cause the computer to perform operations comprising:
connecting to at least one data source via a network using connection data provided by a user via a user interface device [Fig. 1, Para 0039 - at least one network 30 capable of transmitting the plurality of raw data 310 from the plurality of raw data source files 10 to a process device 40; Para 0044 - Layout Definition table 320 comprises Input Data Scheduler/Monitor, Input Data Error Reporting and Alerts, Data Extraction Rules Engine and User-defined Events processor, to gather information related to Layout Definition table 320], and
[Para 0041].
Kothandaraman further teaches:
the dynamic set of data sources comprising a cloud storage, wherein a connection with the cloud storage is accomplished via a network [Para 0057 - a computer system can sit on external-cloud platforms such as, Amazon Web Services, or internal corporate cloud computing clusters, or organizational computing resources, etc.].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sekar in view of  Kothandaraman, Antonini and Coates, further in view of Chowdhary et al. (USPGPUB 2007/0294208; hereinafter Chowdhary).

As to dependent claim 3, Sekar, Kothandaraman, Antonini and Coates teach the system of claim 1. 
Sekar further teaches: further comprising:
an analysis component, implemented on the at least one processor, performs semantic analysis on table metadata associated with a set of data tables available via the set of data sources, wherein the table metadata identifies at least one of table name, index keys or columns [Para 0043 - It may comprise the data 324 from sales data 310 (FIG. 2a), warehouse data 312 (FIG. 2b) and their associated column name 322: "LAYID," a sequence number that defines the LAYOUT; "LAYOUTNAME," the name of the layout]; and
[Para 0045 - FIG. 4 illustrates an example of the Layout details table 330. It may comprise the values 334 first raw data source 310, the value 336 from the second raw data source 312 and associated column 332: "LAYID," the foreign key from the Layout Definition table 320 (FIG. 3); "LAYDETID," a sequence number that defines a detail record; "COLORDER," an indication of the column number or column header like in raw data source, such as column A, column B in a spreadsheet],
the metric definition component identifies a primary key (PK) of the set of data tables [Para 0056 - the primary key and the foreign keys are used to join tables], and
Sekar, Kothandaraman, Antonini and Coates do not appear to teach:
the metric definition component compares the PK with the identified dimensions to identify an upgrade to the system.
However, Chowdhary teaches in the same field of endeavor:
the metric definition component compares the PK with the identified dimensions to identify an upgrade to the system [Para 0009 - In response to the existing observation model being associated with the new observation model, at least one changed attribute is identified by comparing the new observation model and the existing observation model. A set of files associated with the existing observation model is updated to reflect the changed attribute between the new observation model and the existing observation model; Para 0032 - a data schema modification generator 112, which processes the changes identified in the new OM by the observation model comparator 110 for updating an associated data schema 116; Fig. 5, Para 0049 - Each of the dimension tables can have other fields as well. For example, the CUSOMTER dimension table 506 can have fields such as CUSTOMER_ID 526, CUST_NAME 534, CUST_PHONE 536, where the CUSTOMER_ID 526 is the primary key because it is the field that is designated as the identifier of the table records].
It would have been obvious to one of ordinary skill in art, having the teachings of Sekar, Kothandaraman, Antonini, Coates and Chowdhary at the time of filing, to modify a system for integrated performance measurement environment taught by Sekar and evaluation impact of process automation on KPIs taught by Kothandaraman and airside performance analysis taught by Antonini and mapping key performance indicators derived from machine data to dashboard templates taught by Coates to include the concept of updating a data warehouse schema based on changes in an observation model taught by Chowdhary to update observation model to reflect the changes in new observation models, thereby minimizing data warehouse downtime and disruption of existing data [Chowdhary, Para 0010].
One of the ordinary skill in the art wanted to be motivated to include the concept of updating a data warehouse schema based on changes in an observation model taught by Chowdhary to update observation model to reflect the changes in new observation models, thereby minimizing data warehouse downtime and disruption of existing data [Chowdhary, Para 0010].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sekar in view of  Kothandaraman, Antonini and Coates, further in view of Handy et al. (USPGPUB 2009/0106640; hereinafter Handy).

As to dependent claim 6, Sekar, Kothandaraman, Antonini and Coates teach the system of claim 1. 
Antonini teaches: provides charts to a display of the user interface device for visualization of the selected KPI [Fig. 1, Para 0021].
Sekar, Kothandaraman, Antonini and Coates do not appear to teach: a graphical user interface implemented on the at least one processor that provides an interface to visualize multiple formulas for creating a selected KPI.  
Handy teaches in the same field of endeavor:  further comprising:
a graphical user interface implemented on the at least one processor that provides an interface to visualize multiple formulas for creating a selected KPI [Para 0069 - FIG. 22 shows the scorecard workspace 2010 after KPIs have been added and updated. The example KPIs 2210 are shown listed in one column and metrics 2220 associated with the KPIs, such as the Actual and Target values, are shown listed in adjacent columns. Metrics, aggregations, dimensions, properties, named sets, and formulas can be added to the scorecard workspace 2010 by dragging and dropping from the items area 2020 in a manner similar to that described above for KPIs].	
It would have been obvious to one of ordinary skill in art, having the teachings of Sekar, Kothandaraman, Antonini, Coates and Handy at the time of filing, to modify a system for integrated performance measurement environment taught by Sekar and evaluation impact of process automation on KPIs taught by Kothandaraman and airside performance analysis taught by Antonini and mapping key performance indicators derived from machine data to dashboard 
One of the ordinary skill in the art wanted to be motivated to include the concept of scorecard interface editor taught by Handy to provide their raw performance data to a third party and receive scorecard representations, analysis results, and similar reports.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar (USPGPUB 2017/0132300; hereinafter Sekar) in view of Kothandaraman et al. (USPGPUB 2020/0019822; hereinafter Kothandaraman), further in view of Coates (USPGPUB 2016/0147380; hereinafter Coates).

As to independent claim 10, Sekar discloses a computer-implemented method for defining and visualizing key performance metrics, the method comprising:
extracting, by an extraction component, a set of data structures associated with a set of data sources [Para 0039 - an extract-transform-load module 100 in the memory 60 of the process device 40, which extracts, transforms, and loads the plurality of raw data 310 into the database 20 in accordance with the set of instructions in the extract-transform-load module 100; Para 0073];
analyzing, by an analysis component, an extracted set of data structures and a set of predefined performance metrics [Para 0039 - (e) a business logic module 110 in the memory 60 of the process device 40, which comprises a plurality of metrics catalog 112 and a plurality of business intelligent plug-in blocks (hereinafter referred to as BI plug-in blocks) 114 to retrieve, filter, aggregate, convert, and display a plurality of data 350 stored in the RDMF 340; Para 0074 - processing the plurality of stored data into a plurality of processed data, by the process device, in accordance with the at least one condition defined in the at least one business intelligent plug-in block, wherein the at least one condition to process the plurality of stored data consisting of filtering, cutting out, combining the plurality of attributes of the plurality of stored data, aggregating, computing, time period, and a combination thereof];
defining, by a metric definition component, a set of KPIs based on the analysis of the extracted set of data structures [Para 0074 - the plurality of stored data retrieved by process device in accordance with the BI plug-in blocks and the metrics catalog will be further computed or aggregated according to the predefined rules in the BI plug-in blocks and metrics. Such predefined rules could be, but not limited to, the metrics catalog limit set conditions, Red/Yellow/Green alerts for outliers; Para 0075 -the act 530 is called the Master KPI definition process]; and
generating, by a visualization component, at last one visualization representing data associated with at least one KPI in the set of KPIs for display to a user via an output device [Para 0076 - generating, by the process device, a set of graphical presentations of the plurality of processed data consisting of charts, graphs, reports, and tables, and a combination thereof; the one embodiment of the BI plug-in blocks may be programmed to transfer the plurality of processed data in the act 540 further into XML/JSON strings, and passed on to external graphing software to build and pass back the graphical presentation for timeline trends, multi-attribute time series, pie charts, bar charts, metric list, area charts, image/plug-in, single metric fact, stacked bar charts, pivot chart, value based grid, time-value based grid, time-time based grid, plain comment, and even plain table lists of metrics etc.].
Sekar does not appear to teach:
validating, by the metric definition component, the set of KPIs using a subset of the extracted set of data structures;
However, Kothandaraman teaches in the same field of endeavor [Abs - An AI-based process monitoring system access a plurality of data sources having different data formats to collect and analyze KPI data and shortlist KPIs that are to be used for determining the impact of automation of an automated process or sub-process. Information regarding an automated process is received and KPIs associated with the process and sub-processes of the process are identified. The identified KPIs are put through an approval process and the approved KPIs are presented to a user for selection]:
validating, by the metric definition component, the set of KPIs [Para 0041 - At 406, the KPIs are identified from the data gathered at 404 by the data extractor 102 using, for example, the Natural Language Processor 120. The KPIs thus identified are put through an approval process for validation at 408] using a subset of the extracted set of data structures [Para 0045 - the training data 250 can include labeled data which enables supervised learning. The training data is employed at 608 to train the model. The model can include one of the selected classification models 242, 244 or the ranking model 262 or a model employed for the evaluations of the KPIs. The accuracy of the trained model is evaluated or scored with the testing dataset at 610; Para 0035 - The training data 250 can include labeled historical data related to KPIs that were found usable and un-usable for the particular combination and sub-combination of organization, domain, process and sub-process – Examiner notes that Kothandaraman’s system teaches a AI training data, which is part of extracted historical data, is used to validate/approve the identified KPIs];
It would have been obvious to one of ordinary skill in art, having the teachings of Sekar and Kothandaraman at the time of filing, to modify a system for integrated performance measurement environment taught by Sekar to include the concept of evaluation impact of process automation on KPIs taught by Kothandaraman to select those KPIs that are most accurate in determining the impact of automation on the automated process.
One of the ordinary skill in the art wanted to be motivated to include the concept of evaluation impact of process automation on KPIs taught by Kothandaraman to select those KPIs that are most accurate in determining the impact of automation on the automated process.
Sekar and Kothandaraman do not appear to teach:
creating, via a graphical user interface, the set of KPIs, wherein the graphical user interface enables a user to drag-and-drop the user-provided attribute operators for creation of the at least one KPI, wherein the user-provided attribute operators are identified by a user-provided key word;
However, Coates teaches in the same field of endeavor:
creating, via a graphical user interface, the set of KPIs, wherein the graphical user interface enables a user to drag-and-drop the user-provided attribute operators for creation of the at least one KPI [Coates, Para 0178 - GUI 1500 can facilitate user input for selecting an entity definition from the availability list 1504 and dragging the selected entity definition to a selected list 1512 to indicate that the entity for the selected entity definition is associated with service of the service definition. For example, entity definition 1514 (e.g., webserver01.splunk.com) can be selected and dragged to the selected list 1512], wherein the user-provided attribute operators are identified by a user-provided key word [Coates, Para 0132 - The KPI module 240 can receive input specifying the search processing language for the search query defining the KPI. The input can include a search string defining the search query and/or selection of a data model to define the search query; Para 0182 - the computing machine receives input (e.g., user input) of a name for a KPI to monitor a service or an aspect of the service. For example, a user may wish to monitor the service's response time for requests, and the name of the KPI may be "Request Response Time."; Para 0183 - the computing machine creates a search query to produce a value indicative of how the service or the aspect of the service is performing. For example, the value can indicate how the aspect (e.g., CPU usage, memory usage, request response time) is performing at point in time or during a period of time. Some implementations for creating a search query are discussed in greater detail below in conjunction with FIG. 20. In one implementation, the computing machine receives input (e.g., user input), via a graphical interface, of search processing language defining the search query];
It would have been obvious to one of ordinary skill in art, having the teachings of Sekar, Kothandaraman and Coates at the time of filing, to modify a system for integrated performance measurement environment taught by Sekar and evaluation impact of process automation on KPIs taught by Kothandaraman to include the concept of mapping key performance indicators derived from machine data to dashboard templates taught by Coates to provide users with [Coates, Para 0097].
One of the ordinary skill in the art wanted to be motivated to include the concept of mapping key performance indicators derived from machine data to dashboard templates taught by Coates to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment [Coates, Para 0097].

As to dependent claim 11, Sekar, Kothandaraman and Coates teach the computer-implemented method of claim 10.
Sekar further teaches: further comprising:  
connecting, by an onboarding component, to the set of data sources using connection data provided by the user via a user interface device [Fig. 1, Para 0039 - at least one network 30 capable of transmitting the plurality of raw data 310 from the plurality of raw data source files 10 to a process device 40… The first user 200 through a computer with display 210 can define the rules in the extract-transform-load module 100]; and
importing, by an onboarding component, a set of tables within a database associated with at least one data source in the set of data sources, wherein the onboarding component imports the set of tables via database credentials [Para 0044 - Layout Definition table 320 comprises Input Data Scheduler/Monitor, Input Data Error Reporting and Alerts, Data Extraction Rules Engine and User-defined Events processor, to gather information related to Layout Definition table 320].
Kothandaraman further teaches:
[Para 0057 - a computer system can sit on external-cloud platforms such as, Amazon Web Services, or internal corporate cloud computing clusters, or organizational computing resources, etc.].

As to dependent claim 12, Sekar, Kothandaraman and Coates teach the computer-implemented method of claim 10.
Sekar further teaches: further comprising:  
onboarding related entities [Para 0049 - the user can simply import raw data in different layout formats, from different sources; Para 0060 - if a raw data is defined as "parent attribute" and the one next to it is a child "attribute", then it allows the parser to treat the combination of a tree of hierarchical "parent-child relationships".];
classifying entities as fact or dimension [Para 0052 -Third group is ATTRIBUTE FIELDS: "ATTRIBUTE CODE," indicator for the "dimension" or the qualifier that the data pertains to];
updating classification with updates on condition user-provided updates are provided by the user [Para 0043 - "HOWOFTEN," the frequency of updates to the raw data, for example, monthly, weekly, daily, intra-day, or hourly]; and
persisting information from the updated classification into a set of relationship graphs [Para 0076].

As to dependent claim 13, Sekar, Kothandaraman and Coates teach the computer-implemented method of claim 10.

searching for related entities and attributes using a set of user-provided key words [Para 0060 - In another source data record, the same attribute combination might say "France" followed by "Paris". The parser then knows to "treat" them as "parent-child relationship" and issues the automatic "tree-structured SQL" query; Para 0080 - At act 610, receiving, by the process device, the at least one metric and the at least one business intelligent plug-in block upon the user's clicking on one of the set of graphical presentations of the plurality of processed data, wherein the at least one metric comprises at least one query to retrieve the plurality of stored data with a child attribute in related to the plurality of processed data with a parent attribute]; 
identifying entities related to the set of user-provided key words from a relationship graph [Para 0060 - This is possible since the format of the Structured Query Language (SQL) is known ahead of time since the Internal RDMF mapping columns are known, the process needs to just receive the value "Europe" and it will automatically trace down the tree and get all appropriate Sales numbers for every child and grandchild and so on; Para 0080 - the process device receives at least one user-defined metric and/or raw data, restrictive time-period (from date-to date or rolling view) and at least one attribute either as a parent or child--all of these upon a user clicking on the graphical presentation]; and
adding the entities and attributes to a result set [Para 0067 - processing the plurality of raw data and storing the plurality of raw data into appropriate locations in the raw data master file by mapping the plurality of raw data, and a plurality of attribute associated with the plurality of raw data into a prebuilt data dictionary structure].

As to dependent claim 14, Sekar, Kothandaraman and Coates teach the computer-implemented method of claim 10.
Sekar further teaches:   further comprising:  
identifying a set of entities associated with a set of user-provided attributes [Para 0060 - the user identifies the column type of the plurality of raw data: if it is an attribute, raw data, comment column, record key, derived data or aggregate expression]; 
obtaining a set of entity pairs from an entities list [Para 0060 - it allows the parser to treat the combination of a tree of hierarchical "parent-child relationships". In one source record, an attribute combination might be "Europe" followed by "France". In another source data record, the same attribute combination might say "France" followed by "Paris". The parser then knows to "treat" them as "parent-child relationship" and issues the automatic "tree-structured SQL" query];
creating a join clause using a set of primary keys for each pair from the entities list [Para 0060 -This is possible since the format of the Structured Query Language (SQL) is known ahead of time since the Internal RDMF mapping columns are known, the process needs to just receive the value "Europe" and it will automatically trace down the tree and get all appropriate Sales numbers for every child and grandchild and so on]; and
creating a query using input provided by at least one user and the join clause [Para 0060 - it allows the parser to treat the combination of a tree of hierarchical "parent-child relationships". In one source record, an attribute combination might be "Europe" followed by "France". In another source data record, the same attribute combination might say "France" followed by "Paris". The parser then knows to "treat" them as "parent-child relationship" and issues the automatic "tree-structured SQL" query].

As to dependent claim 15, Sekar, Kothandaraman and Coates teach the computer-implemented method of claim 10.
Sekar further teaches:  further comprising:  
automatically identifying at least one rollup column associated with at least one data
table required for at least one structured query language (SQL) query associated with identifying the at least one KPI [Para 0045 - FIG. 4 illustrates an example of the Layout details table 330. It may comprise the values 334 first raw data source 310, the value 336 from the second raw data source 312 and associated column 332: "LAYID," the foreign key from the Layout Definition table 320 (FIG. 3); "LAYDETID," a sequence number that defines a detail record; "COLORDER," an indication of the column number or column header like in raw data source, such as column A, column B in a spreadsheet…"COLFORMULA," aggregation or data manipulation formula in friendly notation, which would convert the user friendly formula into RDMF internal columns; "COL UPDATE TEMPLATE SQL," storage of the actual UPDATE statement template]. 

As to dependent claim 16, Sekar, Kothandaraman and Coates teach the computer-implemented method of claim 10.
Sekar further teaches:   further comprising:  
[Fig. 1, Para 0039 - a database 20 receiving a plurality of raw data 310 from the plurality of raw data source files 10 and assigning a plurality of attributes to the plurality of raw data 310, wherein the database 20 further comprises a layout details table 330, a layout definition table 320, and at least one raw data master file (hereinafter, RDMF) 340]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sekar in view of Kothandaraman,  Antonini and Coates, further in view of Roediger (USPGPUB 2004/0098358; hereinafter Roediger).

As to dependent claim 20, Sekar,  Kothandaraman, Antonini and Coates teach the one or more computer storage devices of claim 17.
Roediger teaches in the same field of endeavor:	
wherein the metric definition component, when further executed by a computer, cause the computer to perform operations comprising:
executing a set of algorithms to generate a KPI, wherein the set of algorithms further comprises an entity classification algorithm, an entity search algorithm and an entity relational mapping algorithms [Para 0030 - agent engine 10 includes a library 25 of functional components usable to generate an agent process, e.g., the library may include pre-defined rules, algorithms, KPIs, objects and business objectives; Para 0031 - a filter algorithm 31 to contextualize, route, filter, and/or compare data inputs to KPIs and associated objectives; Para 0135 - The algorithms may reconcile differences between heterogeneous ontologies, or search for mappings between concepts of different ontologies].
It would have been obvious to one of ordinary skill in art, having the teachings of Sekar,  Kothandaraman, Antonini, Coates and Roediger at the time of filing, to modify a system for integrated performance measurement environment taught by Sekar and evaluation impact of process automation on KPIs taught by Kothandaraman and airside performance analysis taught by Antonini and mapping key performance indicators derived from machine data to dashboard templates taught by Coates to include the concept of an agent engine including a definition process to define a data set associated with an objective taught by Roediger to obtain a capability included in the agent that may be used to determine whether improvements may be made to the agent when performing subsequent actions [Roediger, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of an agent engine including a definition process to define a data set associated with an objective taught by Roediger to obtain a capability included in the agent that may be used to determine whether improvements may be made to the agent when performing subsequent actions [Roediger, Para 0003].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christ et al. (US Publication Application 2009/0064025) –teaches a system that provides a set of tools and interfaces that facilitates the generation of reports for the monitoring of key performance indicators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176